Citation Nr: 9931522	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-17 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for residuals of a myocardial infarction.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions dated in April 1995 and June 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota.

This case was the subject of a Board remand dated in August 
1997.  As will be discussed directly below, this case was 
also the subject of a Board decision dated in August 1999 
that will be vacated in this action. 

August 1997 Decision Vacated

In a rating decision dated in April 1995, entitlement to 
compensation for residuals of a myocardial infarction was 
awarded by the RO pursuant to 38 U.S.C.A. § 1151.  The 
veteran appeals the award of a 30 percent rating for this 
disability.  The veteran also appeals a June 1995 RO rating 
decision which denied a total rating based on individual 
unemployability due to service-connected disabilities.

In an August 1999 Board decision by the undersigned Board 
member, it was determined that the veteran was entitled to an 
initial disability rating of 60 percent for status post 
myocardial infarction for the period prior to August 5, 1998, 
and a rating of 10 percent for residuals of a myocardial 
infarction for the period from August 5, 1998, forward.  
Also, the claim for a total rating based on individual 
unemployability was denied.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for the 
cardiovascular system, effective January 12, 1998.  "[W]here 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

The undersigned Board member has received certain objections 
to the August 1999 Board decision.  The objections include 
the manner in which Karnas was applied in that decision, and 
the decrease of the veteran's rating for residuals of a 
myocardial infarction to 10 percent in the first instance 
without the veteran having had opportunity to present 
evidence or argument regarding the decrease.  Upon close 
examination of the August 1999 decision and thorough 
reflection, the undersigned is persuaded that the veteran was 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).   The undersigned therefore concludes that 
the veteran was not afforded due process of law in the August 
1999 Board decision.  Bernard. 

Pursuant to 38 C.F.R. § 20.904 (1999), a decision should be 
vacated where there is a failure to afford due process of law 
in a prior appellate review.  Accordingly, the August 1999 
Board decision is hereby vacated in its entirety. 

The revised decision of the Board is set forth directly 
below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The effects of residuals of a myocardial infarction 
preclude more than light manual labor.

3.  The veteran's additional service-connected disabilities 
include residuals of a lower dorsal spine injury, rated 10 
percent disabling, and residuals of a knee fracture, rated as 
noncompensably disabling. 

4.  The veteran's service-connected disabilities do not 
preclude him from engaging in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 60 
percent for residuals of a myocardial infarction are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).  

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991);  38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107.  That is, he has presented a claim 
that is plausible, and all relevant facts have been properly 
developed.  As will be explained further below, the veteran 
has not cooperated during examinations to evaluate the level 
of his cardiovascular disability.  Without the veteran's 
cooperation further attempts to develop his claim, to include 
scheduling of additional VA examinations, would be futile.  
The duty to assist is not a one-way street.  Olsen v. 
Principi, 3 Vet. App. 480 (1992).  Accordingly, the Board 
finds that no further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107.

Nevertheless, the Board is sympathetic to the fact that the 
veteran experienced an acute myocardial infarction as a 
result of VA treadmill testing in May 1990.  The Board 
appreciates that this fact may help to explain the veteran's 
attitude toward VA treatment and examination.

Factual Background

The veteran contends he is entitled to a rating of greater 
than 30 percent for residuals of a myocardial infarction.  
Entitlement to compensation for residuals of a  myocardial 
infarction was established by rating decision dated in April 
1995.  The rating decision awarded a temporary 100 percent 
evaluation effective May 4, 1990, through the initial six-
month period after the veteran's myocardial infarction, and a 
30 percent evaluation effective December 1, 1990.  The 
veteran was also rated at 100 percent from October 1997 
through November 1998, after double-bypass surgery.

A June 1990 VA discharge summary states that at the time of 
discharge, following a 10-day hospitalization for cardiac 
rehabilitation, the veteran's blood pressure was 118/76.  His 
heart rate and rhythm were regular without murmur, S3 or S4.  
A gaited cardiac scan was normal first path study; regional 
ejection fractions ranged from 46 to 66 percent.  A small 
area of hypokinesis was noted in the inferoseptal region.  No 
areas of dyskinesia were identified.  The electrocardiogram 
(EKG) showed status post inferior myocardial infarction of 
undetermined age with posterior extension.  An echocardiogram 
revealed a normal small left ventricular wall, a slightly 
thickened anterior leaflet and a normal aortic valve.  No 
mitral or aortic regurgitation was seen.  

The veteran had an unremarkable course of cardiac 
rehabilitation.  He was perceived to have negative attitudes 
toward the rehabilitation program.  The exercise routine was 
a gradually increasing one.  He continued to have angina.  He 
complained of dizziness a few times following significant 
therapy.  He did not make a lot of significant progress 
toward exercise tolerance. 

During the veteran's July 1991 RO hearing, his testimony 
focused on his claim for to entitlement to compensation for 
residuals of his myocardial infarction which occurred during 
VA exercise testing in May 1990.  Additionally, he related 
that he could no longer walk more than a mile without getting 
winded, tired and dizzy.  He testified that he used to work 
eight hours a day but now his doctors still would not let him 
go back to work.  

During a September 1995 VA cardiovascular examination, the 
veteran reported chest pain with minimal or mild exertion.  
Riding his motorcycle caused dull chest pain.  He did not 
exercise or walk excessively. Objectively, his vital signs 
were fairly unremarkable with 120/80 blood pressure.  No 
jugular venous distention was present.  His carotids were 
fairly full without bruits.  The lungs were clear to 
auscultation and percussion.  S1 and S2 were normal, without 
gallops, murmurs or rubs.  There was no edema in the 
extremities and the peripheral pulses were fairly easily 
palpable at the dorsalis pedis and posterior-tibial areas.  
The examiner's assessment was history of atherosclerotic 
cardiovascular disease status post myocardial infarction 
apparently times two.  He was status post angioplasty several 
times.  He had a small residual inferolateral defect on 
Thallium scanning but no evidence of any residual ischemia.  
His chart indicated that his disease had not changed 
recently.  His chest X-ray was normal and an old posterior 
myocardial infarction showed on the EKG.  The examiner felt 
that the veteran could perform light manual labor and 
sedentary work.  He could not perform heavy labor.  

The veteran was afforded a cardiovascular examination in 
September 1997.  At the time of the examination the veteran 
was performing several part-time jobs, to include manual 
labor on a farm, rebuilding motorcycles and delivering 
newspapers on a frequent basis.  His right arm supine blood 
pressure was 106/80, left sitting was 105/80.  Blood pressure 
was taken again during the examination and was 136/84.  No 
petechiae, purpura or ecchymosis were identified.  There was 
no evidence of chronic venous stasis.  The heart had a 
regular rate and rhythm with no S3, S4, murmur or pericardial 
rub.  The point of maximal impulse (PMI) was not displaced. 

The examiner noted that the veteran's muscle bulk was 
symmetric, well defined and that the veteran appeared to be 
in almost excellent physical condition for a man of 45 years.  
His muscle tone was normal.  An EKG of September 1997 
revealed a normal sinus rhythm at 69 beats per minute and 
changes consistent with an old myocardial infarction.  Chest 
X-rays were normal.  

The assessment was atherosclerotic coronary artery disease 
with known documented disease in the left anterior descending 
and left circumflex coronary arteries with left circumflex 
being a large dominant artery.  Minimal atherosclerosis was 
noted in the right coronary artery and marginal branches.  
Stable chronic exertional angina pectoris was also found.

The September 1997 VA examination also included assessment of 
the veteran's spine and lower extremity disabilities.  The 
veteran complained of catching and locking of his right knee 
with pain about once every three months.  The pain occurred 
in the anteromedial joint compartment, femoral tibial joint 
compartment and the posterior lateral aspect.  He would have 
minor swelling at those times.  He also complained of minor 
stiffness in the morning before ambulating.  He complained of 
some pain in the femoral patellar joint space, patellar 
tendon and anterior tibial tubercle of both knees if he 
worked them for any significant time.  

The veteran complained of sharp pain between T4 and T6 and of 
short, abrupt loss of motor and sensory function below those 
levels.  The examiner indicated that to his knowledge, no 
physician or medical personnel had been present at the time 
of these complaints of loss of motor and sensory function.  
On further questioning, the veteran denied having any 
problems with his back when riding his motorcycle, even when 
hitting bumpy areas in the road or with turning corners.  He 
denied difficulty walking and was averaging two to five miles 
of walking a day.  He also denied any difficulty while 
rolling newspapers.  

Examination of the thoracic spine revealed no abnormal 
rotation, scoliosis or curvature.  Range of motion was 
limited, with complaints of pain.  No spasms were invoked.  
He complained of tenderness at T4 and T6, and at the 
lumbosacral junction and just above.  March 1997 VA X-rays 
revealed degenerative spurring of lower thoracic spine 
vertebrae at the T10 and T11 region with no malalignment or 
disc space narrowing.  A March 1997 computerized tomography 
(CT) scan of the thoracic spine from T1-T7 documented no 
abnormalities.

Mild crepitance was noted in the patellofemoral joint space 
in both knees.  McMurray's test was positive only in the 
medial compartment of the right knee.  Neither knee had 
effusion.  The ligaments were stable, the drawer sign was 
negative and the popliteal surface of both knees was normal.  
X-rays of both knees were normal.  Strength was 5/5 in all 
joints of all extremities.  

During the discussion of the veteran's thoracic spine 
condition, the examiner noted that the veteran described 
multiple physical activities that he was performing without 
difficulty.  The examiner was suspicious that some of the 
veteran's thoracic complaints at the T4-T6 level, to include 
intermittent loss of motor and sensory function, were 
fictitious at the time of examination.  The examiner noted 
that multiple radiographic studies including a CT scan had 
failed to document any signs of spinal canal stenosis, 
vertebral body fracture, spondylosis, spondylolisthesis, or 
arthritis in the spine levels.  He found that there was, 
however, enough evidence to support a diagnosis of chronic 
myofascial syndrome across the thoracic and lumbar levels of 
the veteran's back.  He also diagnosed chondromalacia of the 
medial joint compartment of the right knee, intermittently 
symptomatic, with locking and catching one time every three 
months;  mild crepitance of both knees consistent with a 
minor patellofemoral syndrome bilaterally;  degenerative 
spondylosis of T10 and T11;  and status post traumatic 
fracture distal right leg tibia and fibula requiring open 
reduction and internal fixation. 

An October 1997 VA operation report states that two coronary 
artery bypass grafts were performed; a left internal mammary 
artery to left anterior descending artery and a saphenous 
vein graft to the posterior descending artery.  The October 
discharge summary states that the veteran was ambulating 
without difficulty and was discharged on a cardiac diet and 
restricted to protect his median sternotomy.  

The RO awarded a 100 percent rating for a period of one year 
from the date of the October 1997 surgery forward.

In a February 1998 letter the veteran asserted that he did 
not perform labor on a farm, as the November 1997 VA examiner 
had contended, and that he no longer delivered newspapers.  
He took issue with the examiner's finding of minimal 
atherosclerosis and stable angina.  

In a March 1998 report, the examiner who had conducted the 
September 1997 VA examination responded to the veteran's 
February 1998 objections.  He supported the findings of his 
prior examination report, and additionally noted that at the 
veteran was currently receiving a 100 percent disability 
rating and would continue to receive 100 percent for the 
first full year following the double bypass surgery.  
Therefore, in his view, the question as to whether the 
veteran was employable at the time was moot. 

An August 1998 letter from the Sioux Valley Hospitals and 
Health System (Sioux Valley) states that a functional 
capacity evaluation had been performed that month and that 
the veteran could work at the light physical demand level for 
an eight hour day.  The word "light" was emphasized in all 
capital letters.  He could leg lift 30 pounds and torso lift 
15 pounds.  He had an insignificant strength deficit.  The 
report states that the veteran exhibited symptom/disability 
exaggeration behavior, but that other criteria indicated that 
the results might have been due to normal personality traits, 
anxiety regarding re-injury, misunderstanding of the pain 
scales or other similar factors.  However, specifically 
regarding the veteran's cardiovascular disability, it was 
noted the veteran functioned at the good level of 
cardiovascular fitness, and that no cardiovascular 
rehabilitation would be necessary prior to his return to 
work.  

The underlying records of the Sioux Falls report reveal that 
during dobutamine testing, the veteran developed chest 
pressure, shortness of breath, and left shoulder pain, 
increasing slowly, as his heart rate increased over 130.

An August 1998 VA counseling note states that the veteran was 
employable and that additional training was offered.  The 
veteran was not supportive of the training suggested.  He did 
not present well and he appeared to overestimate his 
disabilities.  The counselor found the veteran to be 
employable, and opined that the veteran could be employed 
with some training.  

A September 1998 VA note indicates that the veteran had a 
bachelors degree in vocational technical education.  

A November 1998 VA echocardiogram was essentially normal.  
Improvement in the left ventricle systolic function since the 
last echocardiogram was noted.  

A VA cardiovascular examination report dated in January 1999 
states that the veteran's blood pressure was 120/80.  He was 
a robust-appearing, vigorous man who walked normally.  He 
appeared moderately hostile toward his previous physicians.  
When asked to describe his activities, he replied that he 
went to college.  The examiner noted that the veteran had 
taken a dobutamine stress test in November 1998.  The 
examiner asked why a Bruce test was not performed and the 
veteran stated that he had specifically requested the 
dobutamine test because of carpal tunnel, back and knee 
issues.  His pedal and carotid pulses were intact.  He had a 
regular rhythm without apparent murmur or gallop.  The 
assessments included status post double coronary bypass, 
October 1997, for severe narrowing of the left anterior 
descending artery and the posterior descending artery.  

The examiner stated that he was at a loss to estimate the 
veteran's exercise capability.  He felt that the veteran had 
experienced a satisfactory result from his coronary surgery, 
as reflected in an echocardiogram which was normal.  A 
dobutamine test was report was difficult to read -- the 
examiner wrote that the test was "abnormal (I cannot read 
something) Cardiolyte."  (Parenthetical in original.)  He 
felt the interpretation of the electrocardiograms were 
ambivalent.  He stated that he placed more trust in the 
interpretation of an electrocardiogram, which was 
"essentially normal."  He noted that the veteran had 
obvious secondary gain issues regarding his exercise 
capacity.  He noted the veteran's ambivalence toward medical 
examiners and that the veteran would not give specific 
details regarding his exercise routine.  He stated that 
secondary gain issues appeared to obviate an accurate 
assessment of the veteran's recovery after bypass surgery.  A 
Bruce test was ordered.  The veteran achieved 10.1 metabolic 
equivalents (METs) on his Bruce test with six minutes and 28 
seconds of exercise.  The examiner noted that the veteran had 
consistently adopted an adversarial stance, and that he was 
inclined to believe that the veteran had additional cardiac 
reserve. 

Analysis

Increased Rating

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

Disability evaluations are determined by the application of a 
schedule of rating that is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999). 

During the pendency of the veteran's appeal, the VA 
promulgated new regulations amending the rating criteria for 
the cardiovascular system, effective January 12, 1998.  Where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  The Board notes that, in its 
February 1999 supplemental statement of the case, the RO 
applied both the previous and the amended versions of the 
regulations in determining that a 30 percent rating was 
warranted.  Accordingly, the Board may consider each version 
of the regulations without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court noted 
that, where compensation is awarded or increased "pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase...shall not be earlier than the 
effective date of the Act or administrative issue."  See 
38 U.S.C.A. § 5110(g)(West 1991).  As such, the Court found 
that this rule prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.

Prior to January 12, 1998, Diagnostic Code 7005 provided for 
a 100 percent evaluation during and for six months following 
acute illness from coronary occlusion or thrombosis, with 
circulatory shock, etc.  After the initial six month period 
of recovery (rated at 100 percent by regulation), a 100 
percent evaluation was for assignment for chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment precluded.  A 60 
percent evaluation was for assignment for chronic residual 
findings of congestive heart failure, history of 
substantiated repeated anginal attacks, more than light 
employment precluded.  A 30 percent evaluation was for 
assignment following typical coronary occlusion or thrombosis 
or with history of substantiated anginal attack, ordinary 
manual labor feasible.  

Effective January 12, 1998, arteriosclerotic heart disease 
with documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent warrants a 100 percent evaluation.  More 
than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent warrants a 60 
percent evaluation.  A workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, ore syncope, or; evidence of cardiac hypertrophy 
or dilatation on electrocardiogram or echocardiogram, or X-
ray warrants a 30 percent evaluation.  A workload of greater 
than 7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or continuous 
medication required warrants a rating of 10 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (1999).

In the instant case, the veteran has been evaluated by VA 
physicians as well as vocational rehabilitation personnel.  
As a result of the September 1995 VA cardiovascular 
examination, the examiner concluded that the veteran could 
perform light manual labor.  Under the criteria in effect at 
that time, a 60 percent rating would be assigned.  However, 
at the time of the September 1997 VA cardiovascular 
examination, the veteran reported working several jobs, 
including manual farm labor, newspaper delivery, and 
motorcycle repair.  However, one month later, he required 
double bypass surgery.  In light of the foregoing, the Board 
concludes that prior to January 12, 1998, the veteran met the 
criteria for a 60 percent rating under Diagnostic Code 7005 
(aside from the periods during which he was rated at 100 
percent). 

Effective January 12, 1998, either the new or old criteria 
can be applied, whichever is more beneficial to the veteran.  
Karnas, Rhodan.  In August 1998, a private medical facility, 
in performing a functional capacity evaluation (including a 
cardiovascular examination) determined that the veteran's 
cardiovascular profile showed good cardiovascular fitness, 
rehabilitation not necessary.  Furthermore, the veteran 
attained 10 METs on his latest examination and the examiner 
was confident that the veteran had additional cardiac 
reserve.  The record does not reveal a disability picture 
characterized by the new criteria for 60 percent rating, 
namely: workload of five METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Results of examination of the veteran approximate the rating 
criteria for a rating of 30 percent under the current 
Diagnostic Code 7005 (with respect to METs, for example, they 
most closely meet the criteria for a rating of 10 percent, 
since the veteran obtained 10 METs without symptomatology) 
much more closely than they approximate the rating criteria 
for a rating of 60 percent.  Therefore an evaluation in 
excess of 30 percent is not for assignment under the current 
standards.  

However, the Board must also consider the veteran's 
disability under the cardiovascular rating criteria in effect 
prior to January 12, 1998.  Karnas.  During the Sioux Valley 
August 1998 functional capacity evaluation, the veteran was 
found to be able to work at the light physical demand level 
for eight-hour days.  The word "light" was emphasized in an 
all capital letters the report, creating the clear 
implication that the veteran was not suited to more than 
light physical demands.  The underlying report of examination 
noted shortness of breath, chest pressure and left shoulder 
pain as the veteran's heart rate increased.  The Sioux Valley 
evaluation report explicitly acknowledged and considered the 
veteran's symptom and disability exaggeration behavior.  

Under Diagnostic Code 7005 as in effect prior to January 12, 
1998, a 60 percent evaluation was for assignment for chronic 
residual findings of congestive heart failure or history of 
substantiated repeated anginal attack, more than light 
employment precluded.  Since the veteran is precluded from 
working at greater than the light physical demand level, he 
is entitled to a rating of 60 percent.   

The next higher rating of 100 percent is not warranted 
because the evidence does not show a disability picture 
characterized by chronic residual findings of congestive 
heart failure or angina on moderate exertion or more than 
sedentary employment precluded.  The Board acknowledges 
diagnoses of angina in June 1990 and September 1997.  The 
veteran's disability was rated at 100 percent in June 1990.  
As for the finding of angina in September 1997 or other 
diagnoses of angina of record, the Board finds that, with one 
exception, the veteran's disability picture to is much better 
approximated by the criteria for a rating of 60 percent under 
the old criteria -- history of substantiated repeated anginal 
attacks, more than light employment precluded - than those 
set forth for a rating of 100 percent.  38 C.F.R. § 4.7.  The 
exception is the period during which the veteran's condition 
apparently worsened in October 1997, requiring double-bypass 
surgery, at which time his rating was temporarily increased 
to 100 percent.
 
Claim for TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities (Schedule) 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the veteran's advancing 
age.  38 C.F.R. § 3.341(a);  see 38 C.F.R. § 4.19 (stating 
that age may not be a factor in evaluating service-connected 
disability or unemployability);  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

It is also the policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service connected disability.  38 C.F.R. § 4.16(b);  see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on individual unemployability.  Van Hoose, 4 
Vet. App. at 363;  see also Hodges v. Brown, 5 Vet. App. 375 
(1993);  Blackburn v. Brown, 4 Vet. App. 395 (1993).

The veteran's service-connected disabilities consist of the 
following: residuals of a  myocardial infarction, rated at 60 
percent during this appeal, aside from temporary ratings at 
100 percent during periods of recovery and convalescence;  
residuals of a lower dorsal spine injury, rated at 10 
percent;  and a noncompensable rating for residuals of a 
right knee fracture.  The veteran's combined service-
connected disability rating is 60 percent.  See 38 C.F.R. 
§ 4.25 (combined ratings table).  Therefore, the veteran's 
disabilities satisfy the percentage criteria set forth in 
38 C.F.R. § 4.16(a) for an award of TDIU.  

However, the evidence shows that the veteran, in the past, 
maintained substantially gainful employment by combining 
several part time jobs, including farm worker, motorcycle 
repairman and newspaper deliveryman.  He was able to find 
employment both before and after his October 1997 double-
bypass surgery.  He has been found by both private and VA 
vocational evaluations to be employable.  Because entitlement 
to TDIU is premised on the veteran's unemployability due 
service-connected disabilities, this evidence of employment 
and employability rebuts the veteran's claim of inability to 
obtain or maintain substantially gainful employment.  See 38 
C.F.R. § 4.16(a) (stating that total disability ratings may 
be established under certain circumstances in cases where the 
scheduler rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities).  (Emphasis added.)  The 
veteran has been found to be capable of eight-hour days of 
employment at the light physical demand level, and his 
limitations in this respect are accounted for in his 
schedular disability ratings.  In light of the foregoing, 
entitlement to a total disability rating based on individual 
unemployability due service connected disabilities is denied.  


ORDER

For those periods of adjudication of the veteran's claim for 
which a temporary 100 percent rating was not awarded, 
entitlement to a 60 percent evaluation for residuals of a 
myocardial infarction is granted. 

A total rating based on individual unemployability due to 
service-connected disabilities is denied. 






		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

